Citation Nr: 1813019	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-31 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than February 14, 2014, for the award of service connection for systemic lupus erythematosus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran submitted a notice of disagreement as to a July 2015 rating decision, which denied entitlement to specially adapted housing or a special home adaption grant.  A Statement of the Case (SOC) was issued on May 3, 2016.  The Veteran submitted a July 7, 2016 VA Form 9 substantive appeal which limited his appeal to the earlier effective date issue on appeal.  On August 24, 2016, the Veteran submitted a VA Form 9 substantive appeal as to a specially adapted housing issue.  Because the substantive appeal was received more than 60 days after the issuance of the May 2016 SOC, it is untimely.  See 38 C.F.R. § 20.302 (b).  The RO did not take any action leading the Veteran to believe the issue was still on appeal.  The RO also did not treat the issue as being on appeal.  Accordingly, the Board cannot take jurisdiction of the issue of entitlement to specially adapted housing or a special home adaptation grant.  See 38 C.F.R. § 20.200; Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

Additional evidence has been associated with the claims file since the last RO adjudication in May 2016.  This evidence is either duplicative of the evidence already of record, or it is not pertinent to the issues on appeal.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Rating decisions issued in November 2007, April 2011, and December 2012 were unappealed and became final. 

2.  The application to reopen the claim of service connection for systemic lupus erythematosus was received by the RO on February 14, 2014.


CONCLUSION OF LAW

An effective date earlier than February 14, 2014, is not warranted for the award of service connection for systemic lupus erythematosus.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.400, 3.816, 3.114 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Earlier Effective Date for Grant of Service Connection

The Veteran is seeking an effective date earlier than February 14, 2014 for the grant of service connection for systemic lupus erythematosus.  The Veteran contends that he should be awarded an effective date corresponding to the date of his initial diagnosis in 2002 or the date he submitted the original claim.  He asserts he submitted a dermapathology report in June 2002 and in 2005 showing that he was diagnosed with lupus in 2002, but that the report was not considered by the RO because it was lost when his claims file was lost by VA and rebuilt.

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of the award based upon a claim to reopen is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r)(2017).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The Board notes that the regulations defining a "claim" changed in March 2015.  Here, as the issue turns on evidence prior to March 2015, it will be reviewed under the previous regulations.  

Under the pre-March 2015 framework, any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form would be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The record in this case shows that the February 14, 2014 effective date currently assigned is the date on which the RO received the claim to reopen the previously denied claim of service connection for lupus.  Specifically, the Veteran filed a claim of service connection for lupus in September 2005.  A November 2007 rating decision denied the claim.  The Veteran did not submit a notice of disagreement or new and material evidence within the one year appeal period following notification to the Veteran of the decision.  Accordingly, the rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103 (2007).

The Veteran then filed an application to reopen the claim in September 2010.  An April 2011 rating decision denied the claim.  The Veteran did not submit a notice of disagreement or new and material evidence within the one year appeal period following notification to the Veteran of the decision.  Accordingly, the rating decision is also final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103 (2010).

The Veteran again filed an application to reopen the claim of service connection for lupus in June 2012.  A December 2012 rating decision denied the claim.  The Veteran again did not submit a notice of disagreement or new and material evidence within the one year appeal period following notification to him of the decision.  Accordingly, the December 2012 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103 (2012).

Finally, on February 14, 2014, the RO received the Veteran's most recent application to reopen the claim of service connection for lupus.  A May 2014 rating decision granted the claim and assigned the current February 14, 2014 effective date.  

Based on a review of the claims file, the Board finds that an effective date earlier than February 14, 2014 is not warranted.  The February 14, 2014 date reflects the date the application to reopen the claim of service connection for lupus was received by the RO.  This application is the earliest communication evidencing an intent to apply for benefits for lupus after the December 2012 rating decision became final.  Thus, it is properly the effective date for the grant of service connection for systemic lupus erythematosus.

The Board acknowledges the Veteran's contentions that he submitted the dermapathology report in 2002 and 2005, and that VA did not consider it because VA had lost his claims file.  The Board acknowledges that the claims file shows VA, in fact, did lose the Veteran's claims file around the year 2000 and had to rebuild it.  Nonetheless, the Veteran had the opportunity to resubmit the lost evidence in the subsequent years.   Unfortunately, the Veteran did not appeal the November 2007 rating decision, at which time the issue of the lost evidence could have been raised to preserve the effective date.  However, the rating decision was not appealed and became final.  Successive rating decisions also went unappealed and became final.  The law does not permit the Board to grant an earlier effective date in this instance because the application to reopen the claim was received on February 14, 2014.  Furthermore, the effective date as it applies to this set of circumstances is established as of the date of the claim, not the date of the earlier diagnosis.


ORDER

An effective date earlier than February 14, 2014 for the grant of service connection for systemic lupus erythematosus is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


